

115 HR 957 IH: F.A.I.R. Surveillance Act of 2017
U.S. House of Representatives
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 957IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. Jeffries (for himself, Mr. Poe of Texas, and Mr. Farenthold) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require that State and local law enforcement agencies conform to Federal guidelines in using
			 cell simulator devices, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fourth Amendment Integrity Restoration in Surveillance Act of 2017 or as the F.A.I.R. Surveillance Act of 2017. 2.Use of cell simulator devices by State and local law enforcementIn the case of any coordination or agreement between a Federal agency and a State or local law enforcement agency pertaining to the acquisition or use by that State or local law enforcement Agency of any cell simulator device, such coordination or agreement shall require that such use, at minimum, conform to the guidance and policies that apply to the Federal agency on the use of such a device.
 3.ApplicabilityAny agreement as referenced in section 2 that is in effect at the date of enactment of this Act shall be renewed within a year of the date of enactment.
 4.DefinitionsIn this Act, the term cell simulator device means any device that simulates cellular facilities for the provision of electronic communication service (as such term is defined in section 2510 of title 18, United States Code) or any device that locates cellular devices or their unique identifiers by functioning as a cell tower.
		